DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-3, 10, 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ding 2015/0136810.
Ding discloses a liquid pump (col. 1, para. [0009]), which comprises a movable unit (720, 750) and a fixed unit (740), the movable unit being capable of moving relative to the fixed unit so as to pump a product out (col. 8, para. [0121-0124]); and an elastic mechanism (710) being provided between the movable unit and the fixed unit, and the elastic mechanism comprising at least one elastic strip (711) which applies a biasing force to the movable unit to restore the movable unit after the product is pumped, .
Allowable Subject Matter
5.	Claims 4-9, 11-16, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
6.	Applicant's arguments filed 2/23/2021 have been fully considered but are moot because the new ground of rejection does not rely on the previous claims dated 5/20/2020. Applicant argues that Ding does not disclose the elastic mechanism adjusting member is configured to press on one of the movable unit and by operation on the elastic mechanism adjusting member. The examiner disagrees. As noted above, the reference of Ding discloses a movable unit being element 720, 750 and a fixed unit (740), an elastic mechanism (710), an elastic mechanism adjusting member (721, 712a and 712b) formed on or connected to the elastic mechanism (the adjusting member is connected to the elastic mechanism via element 712a as seen in Figure 35), and the elastic mechanism adjusting member is configured to press on one of the movable unit 750 and by operation on the elastic mechanism adjusting member (col. 8, para. [0121-0124]). Any remaining arguments have been fully addressed in the above rejection. 
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK C NICOLAS whose telephone number is (571)272-4931.  The examiner can normally be reached on Monday-Thursday 8:00 AM -:4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul R. Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FREDERICK C NICOLAS/Primary Examiner, Art Unit 3754